Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
There is no teaching or suggestion in the prior art of the claimed limitations, as presented in the independent claims, specifically determining an amount of data queued  at a first device and whether a control field is to be generated according to a first format or a second format based on capabilities of a second communication device, the first format is defined by a first communication protocol, and the second format is defined by a legacy second communication protocol, when the control field is to be generated according to the first format, determining a scaling value (SV) and an unscaled value (UV) corresponding to the determined amount of data queued for transmission so that a result of SV multiplied by UV indicates the determined amount of data queued for transmission, the control field to include a scaling factor subfield set to indicate the SV, and an unscaled queue size subfield set to indicate the UV, when the control field is to be generated according to the second format, generating the control field to include a queue size subfield set to indicate the determined amount of data queued for transmission so that the control field does not include the scaling factor subfield, and generating a packet having a media access control (MAC) data unit with a MAC header, the MAC header includes the control field to transmit the data as detailed in the dependent claims for such limitations.


However, the references alone and in combination do not teach or suggest a control filed for resource request with multiple formats in a wireless communication network the way as claimed in the present application.
For these reasons, in conjunction with the other claim limitations puts this case in condition for allowance.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee; such submission should be clearly labeled "Comments on Statement of Reason for Allowance."  

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-2723088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472